Citation Nr: 1016465	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-37 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to restoration of a 50 percent rating for 
chondromalacia of the right patella with degenerative 
changes, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to August 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, decreased 
the evaluation of the Veteran's chondromalacia of the right 
patella with degenerative changes from 50 percent to 20 
percent, effective October 1, 2007.  

In his November 2007 substantive appeal, the Veteran 
requested a hearing before a local hearing officer at the RO.  
One month later, in December 2007, an additional substantive 
appeal was received from the Veteran that requested a hearing 
before a Veterans Law Judge at the Board's Central Office in 
Washington, D.C.  The Veteran withdrew his request for an RO 
hearing in January 2008, and failed to appear for his 
scheduled hearing before the Board in April 2010.  The 
informal hearing presentation from the Veteran's 
representative indicates that the Veteran was not financially 
able to travel to Washington, D.C. for his hearing and was 
advised not to attend by his local representative.  The Board 
therefore finds that the Veteran has withdrawn his request 
for a hearing and will proceed with a decision in this case.  
See 38 C.F.R. § 20.702(e) (2009).  

The Board notes that the matter of the reduction in the 
assigned disability rating for the Veteran's right knee 
disability is the only issue on appeal.  See Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on 
appeal is not whether the Veteran is entitled to an increase, 
but whether the reduction in rating was proper); Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating 
reduction case, not a rating increase case.").  Accordingly, 
the matter in appeal does not also contemplate a claim for an 
increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991) (distinguishing between a rating reduction case 
and a rating increase case).




FINDINGS OF FACT

1.  The Veteran was given notice of the proposed reduction of 
his 50 percent rating for chondromalacia of the right patella 
with degenerative changes in an April 2007 letter; he was 
notified of his right to submit additional evidence and 
request a predetermination hearing.  

2.  A July 2007 rating decision reduced the rating for the 
Veteran's chondromalacia of the right patella with 
degenerative changes from 50 percent to 20 percent, effective 
October 1, 2007.  

3.  At the time of the July 2007 rating decision, the 50 
percent rating for the Veteran's right knee disability had 
been in effect for less than five years.  

4.  The medical evidence reflects material improvement in the 
Veteran's chondromalacia of the right patella with 
degenerative changes under the ordinary conditions of his 
life.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's chondromalacia 
of the right patella with degenerative changes from 50 
percent to 20 percent, effective October 1, 2007, was proper, 
and restoration of the 50 percent rating is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.13, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-
5263 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chondromalacia of the right patella 
with degenerative changes was granted in an October 2001 
rating decision with an initial 10 percent evaluation 
assigned, effective August 20, 1999.  An increased 50 percent 
evaluation was assigned in a September 2005 rating decision, 
effective December 21, 2004.  In an April 2007 rating 
decision, the RO proposed to reduce the 50 percent evaluation 
to 20 percent.  

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation 
of a service-connected disability when warranted by the 
evidence but only after following certain procedural 
guidelines.  First, there must be a rating action proposing 
the reduction, and the Veteran must be given 60 days to 
submit additional evidence and to request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e), 
(i)(2).  The effective date of the reduction will be the last 
day of the month in which a 60 day period from the date of 
notice to the Veteran of the final action expires.  38 C.F.R. 
§ 3.105(e), (i)(2)(i).

The reduced rating in this appeal was in effect from December 
21, 2004, to October 1, 2007.  As the rating was in effect 
for less than five years, the provisions of 38 C.F.R. § 
3.344(a),(b), which provide additional regulatory hurdles to 
rating reductions, do not apply.  The provisions of 38 C.F.R. 
§ 3.344(c) provide that ratings in effect for less than five 
years can be reduced upon a showing that the disability has 
improved.

The Veteran was provided a rating action in April 2007 
proposing to reduce his current 50 percent evaluation for 
chondromalacia of the right patella with degenerative changes 
to a 20 percent evaluation.  A letter accompanying the rating 
action informed the Veteran that he had 60 days to submit 
additional evidence and to request a predetermination 
hearing.  Thus, the Veteran was given proper notice and time 
to respond before the rating for his right knee condition was 
reduced.  38 C.F.R. § 3.105.  

The Veteran responded to the April 2007 proposal to reduce 
his rating by submitting a May 2007 letter from his private 
physician, as well as statements in May and June 2007 further 
describing the symptoms and effects of his right knee 
disability.  The RO reduced the Veteran's rating for 
chondromalacia of the right patella with degenerative changes 
to 20 percent in July 2007, effective October 1, 2007.  In 
November 2007, the Veteran's evaluation was further changed, 
with a temporary total schedular evaluation assigned for 
surgical treatment requiring convalescence from November 7, 
2006, to January 1, 2007.  The previous 50 percent evaluation 
was still in effect from January 1, 2007, to October 1, 2007, 
and the reduced 20 percent evaluation was again effective 
from October 1, 2007.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of 
Appeals for Veterans Claims (Court) identified general 
regulatory requirements which are applicable to all rating 
reductions, including those which have been in effect for 
less than five years.  Id, 5 Vet. App. at 417.   Pursuant to 
38 C.F.R. § 4.1, it is essential, both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.  Id, 5 Vet. App at 420.  
Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole record history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of the disability present."  Id.  The Court has held that 
these provisions "impose a clear requirement" that rating 
reductions be based on the entire history of the veteran's 
disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  Additionally, in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  See Brown v. Brown, 5 Vet. App. 
at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
Veteran's favor unless VA concludes that a fair preponderance 
of evidence weighs against the claim.  Brown, 5 Vet. App. at 
421.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

The 50 percent rating for the Veteran's right knee disability 
was assigned in a September 2005 rating decision under 
Diagnostic Code 5261 pertaining to limitation of extension of 
the knee.  For rating purposes, normal range of motion in a 
knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.  Limitation of extension of a leg warrants a 10 percent 
evaluation when it is limited to 10 degrees, a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when it is limited to 20 degrees, a 40 percent 
evaluation when it is limited to 30 degrees, and a maximum 50 
percent evaluation when it is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion 
of a leg warrants a 10 percent evaluation if flexion is 
limited to 45 degrees and a 20 percent evaluation if flexion 
is limited to 30 degrees.  Flexion that is limited to 15 
degrees is evaluated as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

The grant of a 50 percent evaluation in the September 2005 
rating decision was based on the findings of a June 2005 VA 
examination (clarified in a September 2005 addendum) which 
showed that extension of the right knee was limited to 40 
degrees during repetitive stress testing.  The Veteran also 
manifested joint line tenderness, and had a positive McMurray 
test on the right.  The RO found that the Veteran's right 
knee condition most nearly approximated the maximum 50 
percent rating possible under Diagnostic Code 5261 for 
extension of the leg.  

Review of the evidence of record since the grant of a 50 
percent rating for the right knee establishes that the 
Veteran's condition has improved.  Upon VA examinations in 
January and May 2007, the Veteran's right knee demonstrated 
full extension, and while the May 2007 letter from his 
private physician noted the presence of decreased motion of 
the knee, specific range of motion measurements were not 
provided.  Upon examination at the Providence VA Medical 
Center (VAMC) in May 2007, the Veteran had stiffness of the 
knee with extension at 45 degrees, but the record contains no 
findings that extension was limited to 45 degrees at anytime 
during the claims period.  

With respect to limitation of flexion, the Veteran did 
manifest some restricted motion of his right knee during the 
January 2007 VA examination.  Specifically, at that time 
flexion was to 115 degrees.  Flexion was also slightly 
reduced at a December 2006 VA examination at the VAMC when it 
measured to 135 degrees.  However, the May 2007 VA examiner 
found that the Veteran had full flexion to 140 degrees with 
passive motion.  

Regarding the Deluca factors and 38 C.F.R. §§ 4.40 and 4.45, 
the Veteran was able to perform exercises of repetitive 
motion during the January 2007 VA examination.  At the May 
2007 VA examination, he stated that he was unable to perform 
the tests due to pain, but the VA examiner did not palpate 
any muscle contractions in the knee and found that the 
Veteran was not fully cooperative during the examination.  
The May 2007 VA examiner also found no clinical evidence of 
an orthopedic right knee disability to account for the 
Veteran's subjective complaints.  Furthermore, the January 
2007 VA examiner noted that the Veteran's range of motion 
varied from what was reported at the December 2006 VAMC 
examination; at that time, the right knee range of motion was 
better when compared to the VA examination.  The January 2007 
VA examiner also questioned whether the Veteran was fully 
cooperative with the examination.  

The Board has considered the statements of the Veteran 
regarding the symptoms of his disability, including his 
inability to stand for longer than 20 minutes and his 
contention that he was not capable of even 50 percent of full 
motion during the VA examinations.  The Board also 
acknowledges his statements to the affect that he used a cane 
at home, had great difficulty with stairs.  However, based on 
the discrepancy between the Veteran's presentation of 
symptoms at the VAMC and VA examinations, the question of 
whether he fully cooperated with the VA examiners, and the 
May 2007 VA examiner's conclusion that there was no clinical 
evidence of a right knee disability, the Board finds that the 
objective medical evidence is the most probative evidence 
regarding the severity of the knee disability.  

Even with consideration of pertinent functional factors, it 
is clear that the Veteran did not manifest extension of the 
right knee that was limited to 45 degrees at the time of his 
rating reduction, as contemplated by the currently assigned 
evaluation of 50 percent under Diagnostic Code 5261.  In 
fact, his right knee demonstrated full extension and flexion 
that was, at most, limited to 115 degrees.  These findings 
indicate improvement in the Veteran's range of motion when 
compared to the results of the June 2005 VA examination, when 
extension was limited to 40 degrees during repetitive stress 
testing.  

In fact, the Veteran's limitation of motion at the time of 
his rating reduction was consistent with only a 10 percent 
rating under Diagnostic Code 5003, pertaining to arthritis, 
which provides for a 10 percent evaluation when limitation of 
motion is noncompensable for a major joint or group of minor 
joints.  38 C.F.R. § 4.71a, Code 5003.  The Board notes that 
the Veteran was diagnosed with mild degenerative changes of 
the right knee by the January 2007 VA examiner based on X-ray 
reports of the knee dating from November 2006.  Accordingly, 
a 10 percent rating for arthritis and painful limitation of 
motion would be appropriate. 

VA's General Counsel has held that separate ratings are 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004, 69 Fed. Reg. 59,990 (2004).  In this case, however, 
the Veteran did not meet the requirements for even a 
noncompensable rating for limitation of extension of the 
right knee at the time of his reduction, nor did the right 
knee manifest compensable limitation of flexion.  Hence, 
separate ratings for limitation of extension and flexion are 
not appropriate.

The Veteran also complained of instability of his right knee 
during the claims period.  VA's General Counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Diagnostic 
Code 5257 provides for a 10 percent evaluation for slight 
knee impairment with recurrent subluxation or lateral 
instability, a 20 percent evaluation if it is moderate, or a 
30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Veteran has made several subjective complaints of right 
knee instability.  He reported in a June 2007 statement that 
he used a cane for stability when climbing stairs and his 
private physician noted in May 2007 that the Veteran's knee 
would occasionally give out while climbing stairs.  However, 
during VA examinations in January and May 2007, testing for 
instability was entirely negative.  Examinations at the VAMC 
in December 2006 and May 2007 were also negative for joint 
laxity and instability of the right knee, and the May 2007 
report from the Veteran's private physician does not indicate 
whether any objective testing for knee instability was 
completed.  

Hence, at the time of the rating reduction, the objective 
medical evidence was negative for findings or evidence of 
right knee instability or joint laxity.  The Board has 
considered the Veteran's complaints of knee instability while 
climbing stairs, but finds that the medical evidence is more 
probative regarding the presence of joint instability.  The 
lack of instability of the knee is further evidence of 
improvement of the disability, as the Veteran manifested some 
evidence of right knee instability prior to the April 2007 
proposal to reduce the rating of his right knee condition.  
Upon VA examination in September 2005, the Veteran tested 
positive for knee instability during a McMurray test.  His 
right knee therefore showed improvement at the time of the 
rating reduction regarding both limitation of motion and 
instability.  

The Veteran's current 20 percent rating was assigned by the 
RO in the July 2007 rating decision on appeal.  The RO noted 
that while the Veteran did not meet the specific criteria for 
a rating of 20 percent for limitation of motion or 
instability, the right knee disability most nearly 
approximated this evaluation based on functional impairment 
due to pain.  The November 2007 rating decision further 
elaborated that the 20 percent rating was assigned under 
Diagnostic Code 5258.  Under this diagnostic code, a maximum 
20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  Although the Veteran has not 
manifested the symptomatology associated with a 20 percent 
rating under Diagnostic Code 5258, he was apparently rated 
under this diagnostic code based on complaints of pain and 
limited function.  The currently assigned 20 percent 
evaluation is the maximum possible rating under Diagnostic 
Code 5258, and as this diagnostic code contemplates episodes 
of pain and limited function, combining it with a separate 10 
percent rating under Diagnostic Code 5003 would violate the 
rule against pyramiding.   See 38 C.F.R. § 4.14;  Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also VAOPGCPREC 9-98, 63 
Fed. Red. 56704 (1998).

The Board has also considered whether the reduction of the 
Veteran's rating was proper with respect to Diagnostic Codes 
5256 (knee ankylosis), 5259 (removal of semilunar cartilage), 
5262 (impairment of tibia and fibula), and 5263 (genu 
recurvatum).  However, the Veteran has not manifested any 
symptomatology associated with these diagnostic codes.  

Finally, the Board acknowledges the Veteran's statements 
challenging the accuracy of the findings in the VA 
examinations.  In his June 2007 correspondence he pointed out 
several instances in which he believed his statements had 
been misunderstood by the examiner.  While addressed further 
below, the Board at this time notes that the Veteran has not 
disputed the objective range of motion findings elicited at 
the examinations, which the Board finds to be the most 
probative evidence of record on the question of whether there 
was material improvement in the Veteran's right knee 
symptoms.  Thus, although the Veteran reported that his right 
knee disability had significantly worsened and affected his 
employment and activities of daily living, the Board has 
determined that the objective medical findings are the most 
probative evidence regarding the current severity of the 
Veteran's disability.  The medical evidence clearly 
demonstrates that the Veteran's right knee motion and other 
symptoms have improved in the context of his ordinary life.  

In light of the foregoing, the Board finds that the reduction 
of the Veteran's rating for chondromalacia of the right 
patella with degenerative changes from 50 percent to 20 
percent was proper and restoration of the 50 percent rating 
is not warranted.  The Veteran's chondromalacia of the right 
patella with degenerative changes demonstrated improvement at 
the time of the rating reduction in July 2007 when compared 
to the prior history of the disability, including the VA 
examination conducted in June 2005.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a December 2006 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
the December 2006 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim.  

Again, the Veteran has alleged that the January and May 2007 
VA examinations are not adequate for rating purposes as they 
do not contain accurate findings and were conducted by nurse 
practitioners rather than physicians.  There is no indication 
that the nurse practitioners who examined the Veteran's right 
knee were not competent to perform the required examination 
and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007) (holding that VA may satisfy its duty to assist by 
providing a medical examination conducted by someone who is 
able to provide "competent medical evidence" under § 
3.159(a)(1)).  Furthermore, the January and May 2007 
examination reports set out complete medical findings with a 
discussion of the Veteran's pertinent medical history, 
current symptoms, and the results of physical examinations 
including range of motion measurements.  The examiners also 
reviewed the Veteran's past examinations and his VAMC 
treatment records prior to issuing their examination reports.  
While the Veteran argues some of the history noted by the 
examiners was inaccurate, the record contains statements from 
the Veteran setting forth additional details regarding the 
symptoms and effect of his right knee disability.  These 
statements have been considered by the Board in its decision.  
Accordingly, the Board finds that the January and May 2007 VA 
examinations were adequate for rating purposes.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

ORDER

Entitlement to restoration of a 50 percent rating for 
chondromalacia of the right patella with degenerative 
changes, currently rated as 20 percent disabling, is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


